DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonas (US Patent Number 5806924) in view of Garcia et al. (US Patent Number 5664830).
Regarding claim 1, Gonas discloses a child safety seat comprising: a seat shell (12) configured to receive and secure a child therein, the seat shell comprising a top portion (at/adjacent 44), a base portion (at/adjacent 48), and side portions (54 for instance) operably coupling the top portion to the base portion, wherein the side portions are fabric or mesh (54 is mesh).  Gonas does not disclose specifics of a support frame.  Garcia discloses a related device including a support frame (at least 16, 34, etc.) configured to absorb energy and defining a seat portion and backrest portion (of 16) of a child safety seat to enable the child to be secured therein.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a support frame as taught by Garcia in Gonas’ device because this could improve comfort, support, and safety for various users.
Regarding claims 2-4, Gonas, modified as described, further discloses the support frame comprises a plurality of energy absorption cells configured to absorb energy and deform in response to an impact, wherein a first side of the support frame comprises the plurality of energy absorption cells, and wherein a second side of the support frame defines the seat portion and the backrest portion of the child safety seat, and wherein the seat shell is configured to be secured in a plurality of positions (it could function in this manner); and whereing the plurality of energy absorption cells comprise a first set of energy absorption cells and a second set of energy absorption cells disposed on respective sides of the seat portion, wherein each of the first and second set of energy absorption cells are configured to provide energy absorption in each position the seat shell is secured (at least as best understood; Garcia’s members 34 would provide the two sets of cells arranged as claimed).  
Regarding claims 5-7, Gonas, modified as described, further discloses a first end of the support frame is operably coupled to a first end of the top portion and a second end of the support frame is operably coupled to a second end of the top portion, wherein the second side of the support frame defines a concave structure extending between the first end and the second end of the top portion, and wherein the seat portion and the backrest portion of the support frame are joined to each other at an apex and extend away from each other in directions substantially perpendicular to each other (the components would be arranged in this manner in the combination and provide surfaces and components as claimed; see figures).  
Regarding claims 8 and 9, Gonas, modified as described, further discloses the fabric or mesh is flexible and configured to conform to the child secured therein (the device would at least be capable of such function), and wherein the child safety seat further comprises a cage frame (30 for instance), the cage frame extending around an exterior of the child safety seat and being configured to provide side impact protection (it would at least be capable of such function).  Note that while the mesh at 54 is viewed as flexible, even if this were not explicitly described, as Gonas discloses flexible mesh elsewhere (at 43 for instance), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the mesh as claimed based on normal variation to improve comfort, safety, and support for various users.
Regarding claim 10, Gonas, modified as described, further discloses the cage frame is pivotably connected between a first side and a second side of the top portion and configured to pivot between an engaged position (as in Figure 2 for instance) and a disengaged position (as in Figure 1 for instance), wherein in the engaged position, the cage frame is disposed proximate a backrest portion of the support frame and is configured to provide the side impact protection, and wherein in the disengaged position, the cage frame is located proximate the base portion of the child safety seat (at least in part) and is configured to be a stand for elevating the child safety seat off a surface (with the unit inverted for instance).  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that incorporation of portions of Garcia’s device would be inoperable and that the combination lacks motivation because Gonas fails to provide reason or motivation for the combination and/or it would hinder Gonas’s portability or multifunctionality.  Regarding the inoperability of incorporating solely elements 16 and 34 of Garcia into Gonas, it is noted that the rejection cites “at least 16, 34, etc.” as the support frame to be incorporated.  Thus, the argument that elements 16 and 34 alone would be inoperable is moot.  [As an aside, it is noted that Gonas would appear to broadly anticipate the claim language as any interior seat portion would be capable of absorbing at least a minimum amount of energy and providing the child support as claimed.  However, as Gonas is largely silent as to the interior of the arrangement, Garcia was cited to show a typical dedicated energy absorption system known in the art.]  Regarding the motivation to combine, as set forth in the rejection, one of ordinary skill would recognize the combination could improve comfort, support, and safety for various users.  That Gonas does not explicitly provide motivation for the particular combination does not affect its validity.  Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Regarding the suggestion that Gonas’s portability or multifunctionality would be impaired by the combination, it is noted that Applicant has not indicated specifically how the combination would cause such an effect.  It is maintained that incorporating an energy absorbing frame as taught by Garcia would not substantively affect any function of Gonas.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636